The relevant facts, drawn from the motion judge’s findings, are set forth in the Appeals Court’s opinion. See id. at 454-455. After careful review of the findings and consideration of the arguments from both sides, we affirm the denial of the motion to suppress, for essentially the same reasons stated by the motion judge in her memorandum of decision and by the Appeals Court in its opinion. In the totality of the circumstances found by the judge, there was reasonable suspicion to justify the stop of the defendant.

Judgment affirmed.